DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ amendment of 17 August 2020 is entered. The reply of 11 July 2022 is entered.
	Claims 3, 4, and 18-22 have been canceled. Claims 1, 2, 5-17, and 23-26 are pending. Claims 15, 25, and 26 are withdrawn. Claims 1, 2, 5-14, 16, 17, 23, and 24 are being examined on the merits.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 2, 5-14, 16, 17, 23, and 24) and the species of A, L, B, and L’ in the reply filed on 11 July 2022 is acknowledged.
Claims 15, 25, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 July 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-10, 13, 14, 16, 17, 23, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
At issue are the claim language indicating that the compound has “anticoagulation and platelet GPIIb/IIIa receptor antagonism” in view of the highly generic formula claimed, A-L-B-L’-C, where A and B are thrombin binding sites, L and L’ are linkers, and C is a platelet GPIIb/IIIa binding site. 
The claims at their broadest do not particular limit the structure of Formula (I), but rather sets forth a number of properties related to thrombin binding or platelet GPIIb/IIIa receptor binding. These do not necessarily limit the claim to a polypeptide, as it is conceivable that small molecules could be designed to read upon the A, B, and C elements, with L and L’ conceivably being bonds to serve as “linker”. Given the broadly claimed nature of Formula (I), it is not possible to calculate how many compounds read upon the claim with the broadest reasonable interpretation. 
Dependent claims do recite that individual structures of A, B, C, L, or L’ can be peptides, for instance claims 2 and 5-12. However, in many of these claims only is a single element defined as being a polypeptide, such as in claims 2 and 5-8. Only in claims 11 and 12 is it reasonably clear that the entire structure is a polypeptide. 
The specification demonstrates preparation and testing of four polypeptide sequences in SEQ ID NOs:4-7. The A-L-B segment is also reduced to practice as SEQ ID NOs:1-3. 
The specification does not offer any particular guidance on what sequence or structures necessarily result in both anticoagulation activity and platelet GPIIb/IIIa receptor antagonism outside of the four polypeptides of SEQ ID NOs:4-7. The specification offers no guidance or teachings on what residues are critical for activity as compared to those residues that can be altered without impacting the claimed activity. 
The claims at their broadest present a highly generic formula and a desired activity without any particular limits or guidance on the structure required for the claimed functionality. The skilled artisan is given a goal and guidance on a generic structure, but left to determine what compounds may or may not provide the anticoagulation and platelet GPIIb/IIIa receptor antagonism on their own. The only clear disclosure is of SEQ ID NOs: 4-7, and any other compounds are left to the skilled artisan to make and analyze for the claimed function. The four compounds are not a representative number of species of the claimed genus.
Therefore, the Examiner does not find Applicants in possession of species commensurate in scope with the claimed invention. Written description is not present for the genus as claimed.

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claimed multi-target compounds of SEQ ID NOs: 4-7 are free of the prior art. A search of relevant databases indicate that none of the claimed sequences containing specifically claimed A, L, B, L’, and C elements are disclosed in the prior art. The closest art, WO91/02750A, teaches a sequence matching SEQ ID NO: 3, but does not teach anything regarding the L’ or C elements. The ‘750 art does not provide any motivation to link SEQ ID NO: 3 to a platelet GPIIb/IIIa receptor binding site and prepare SEQ ID NOs: 4-7. The claimed sequences are novel and unobvious. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658